                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


RAFFEL SYSTEMS, LLC,

       Plaintiff,

     v.                                                 Case No. 18-CV-1765

MAN WAH HOLDINGS LTD, INC.,
MAN WAH (USA) INC., and XYZ
COMPANIES 1–10,

      Defendants.


   DECISION AND ORDER ON PLAINTIFF’S MOTION TO DISMISS AND/OR
    STRIKE CERTAIN OF DEFENDANTS’ AFFIRMATIVE DEFENSES AND
                        COUNTERCLAIMS


       Raffel Systems, LLC sues Man Wah Holdings Ltd., Inc., Man Wah (USA) Inc., and

XYZ Companies 1–10 (collectively “Man Wah”) for patent infringement, false marketing,

trade dress infringement, unfair competition and false designation of origin, trade dress

dilution, false representation of fact, and misappropriation under federal and Wisconsin

law. (Fourth Am. Compl., Docket # 108.) Raffel previously moved to dismiss Man Wah’s

Eleventh and Fourteenth Counterclaims for failure to state a claim upon which relief can be

granted pursuant to Fed. R. Civ. P 12(b)(6) and moved to strike Man Wah’s Eighteenth

Affirmative Defense pursuant to Fed. R. Civ. P. 12(f). I granted Raffel’s motion as to these

claims, but allowed Man Wah leave to re-plead, which it did. (Docket # 193.) Raffel now

renews its motion to dismiss these claims. For the reasons explained below, Raffel’s motion

is granted in part and denied in part.




          Case 2:18-cv-01765-NJ Filed 10/30/20 Page 1 of 7 Document 235
                                      BACKGROUND

       In the Eleventh and Fourteenth Counterclaims in response to the Fourth Amended

Complaint, Man Wah alleged breach of contract, breach of a covenant not to sue, and

breach of the covenant of good faith and fair dealing based on two supplier contracts

allegedly entered into by the parties in 2016 and 2017. Raffel moved to dismiss these two

counterclaims on the basis that it was not bound by the contracts because the two supplier

contracts were signed by Raffel’s Chinese subsidiary, Xiamen Raffel, not Raffel. I agreed

that the counterclaims, as pled, failed to allege sufficient facts to demonstrate an agency

relationship between Raffel and its subsidiary under Wisconsin law. (Docket # 189 at 7–9.)

       In its amended counterclaims, Man Wah remedied this issue by alleging extensive

facts to properly plead an agency relationship between the parties. (Am. Countercl. XI at ¶¶

40–45, and Am. Countercl. XIV at ¶¶ 62–67, Docket # 193.) As such, Raffel no longer

moves to dismiss the two counterclaims on the basis of agency (though Raffel does not

concede that it is bound by the contracts). Rather, Raffel argues that Man Wah’s Eleventh

and Fourteenth counterclaims “fail to state a claim because the alleged contracts contain a

forum selection clause that designates China as the forum to hear disputes arising out of the

contracts.” (Pl.’s Br. at 3, Docket # 199.)

       Man Wah’s Eighteenth Affirmative Defense alleged that Raffel’s claims of common

law misappropriation and unjust enrichment were barred under the doctrine of preemption.

(Docket # 133 at ¶ 282.) The affirmative defense simply alleged that the claims were barred

by preemption, nothing more. I struck the defense because the lack of factual detail in

support of preemption made it impossible to determine whether the defense was legally

sufficient. (Docket # 189 at 11.) In its amended affirmative defense (now pled as the




                                        2
         Case 2:18-cv-01765-NJ Filed 10/30/20 Page 2 of 7 Document 235
Sixteenth Affirmative Defense), Man Wah expounds on its claim, stating that there are no

facts alleged in support of Raffel’s common law misappropriation and unjust enrichment

claims (Raffel’s Seventh and Eighth Claims for Relief) that are different from the facts

alleged in support of Raffel’s claim of Trade Dress Infringement/Dilution under the

Lanham Act. (Sixteenth Affirmative Defense at ¶¶ 277–78, Docket # 193.) Raffel again

moves to strike this affirmative defense, arguing that Man Wah pleads conclusory

allegations and that even the conclusory allegations, on their face, demonstrate that no

preemption issues exist. (Pl.’s Br. at 10–11.)

                                          ANALYSIS

       Raffel argues that the forum selection clause contained in the two supplier contracts

bars Man Wah’s breach of contract counterclaims; thus, Man Wah’s Eleventh and

Fourteenth Counterclaims must be dismissed. Raffel further argues that Man Wah’s

Sixteenth Affirmative Defense is inadequately pled. I will address each argument in turn.

       1.      Breach of Contract Counterclaims (Counterclaims Eleven and Fourteen)

       As an initial matter, the parties do not agree on the legal standard governing Raffel’s

motion to dismiss the breach of contract counterclaims. Raffel continues to move for

dismissal pursuant to Rule 12(b)(6) for failure to state a claim upon which relief can be

granted (Pl.’s Br. at 2); whereas Man Wah asserts that Raffel’s motion to dismiss, now

based on a forum selection clause in the two supplier contracts, invokes Rule 12(b)(3),

governing dismissal for improper venue (Defs’ Resp. Br. at 6, Docket # 205). In Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49 (2013), the Supreme Court

noted that an amicus before the Court argued that a defendant in a breach of contract action

should be able to obtain dismissal under Rule 12(b)(6) if the plaintiff files suit in a district




                                           3
            Case 2:18-cv-01765-NJ Filed 10/30/20 Page 3 of 7 Document 235
other than the one specified in a valid forum selection clause. Id. at 61. The Court declined

to consider this issue because the petitioner had not filed its motion pursuant to Rule

12(b)(6) and the parties did not brief it as such. Id. The Court did say, however, that:

       Even if a defendant could use Rule 12(b)(6) to enforce a forum-selection
       clause, that would not change our conclusions that § 1406(a) and Rule
       12(b)(3) are not proper mechanisms to enforce a forum-selection clause and
       that § 1404(a) and the forum non conveniens doctrine provide appropriate
       enforcement mechanisms.

Id. The Court further stated:

       We observe, moreover, that a motion under Rule 12(b)(6), unlike a motion
       under § 1404(a) or the forum non conveniens doctrine, may lead to a jury trial
       on venue if issues of material fact relating to the validity of the forum-
       selection clause arise. Even if Professor Sachs is ultimately correct, therefore,
       defendants would have sensible reasons to invoke § 1404(a) or the forum non
       conveniens doctrine in addition to Rule 12(b)(6).

Id. at 61 n.4. Thus, the Supreme Court makes clear that Rule 12(b)(3) is not a proper

mechanism to enforce a forum selection clause and that when a party is attempting to

defensively enforce a forum selection clause, it is “sensible” to invoke the forum non

conveniens doctrine in addition to Rule 12(b)(6). In this case, Raffel moves to dismiss only

pursuant to Rule 12(b)(6), perhaps because the forum non conveniens analysis presupposes a

valid forum selection clause, see Atl. Marine Const. Co., 571 U.S. at 62 n.5, and Raffel does

not concede that the supplier contracts are valid. In fact, Raffel emphatically disputes Man

Wah’s allegations of an agency relationship between Raffel and Xiamen Raffel binding

Raffel to the contracts. (Pl.’s Br. at 4–5; Docket # 133-1 and 133-2.) Raffel cannot have it

both ways. It cannot, on the one hand, use the supplier contracts to obtain dismissal of Man

Wah’s counterclaims, while on the other hand argue that the contracts are invalid. Because

Raffel raises issues of material fact as to the validity of the contract, I cannot address Raffel’s




                                         4
          Case 2:18-cv-01765-NJ Filed 10/30/20 Page 4 of 7 Document 235
motion as raised. Thus, Raffel’s motion to dismiss the Eleventh and Fourteenth

Counterclaims is denied.

         2.      Preemption (Sixteenth Affirmative Defense)

         Raffel moves to strike Man Wah’s Sixteenth Affirmative Defense—that Raffel’s

claims of common law misappropriation and unjust enrichment are barred under the

doctrine of preemption. Pursuant to Rule 12(f), the Court can strike “any insufficient

defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P.

12(f); Delta Consulting Group, Inc. v. R. Randle Constr., Inc., 554 F.3d 1133, 1141 (7th Cir.

2009). “Affirmative defenses will be stricken ‘only when they are insufficient on the face of

the pleadings.’” Williams v. Jader Fuel Co., 944 F.2d 1388, 1400 (7th Cir. 1991) (quoting

Heller Fin. v. Midwhey Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)). “[B]ecause

affirmative defenses are subject to the pleading requirements of the Federal Rules of Civil

Procedure, they must set forth a ‘short and plain statement’ of all the material elements of

the defense asserted; bare legal conclusions are not sufficient.” Id. (citing Heller, 883 F.2d at

1294).

         Under the Supremacy Clause, state law that conflicts with federal law is without

effect. Ultra-Precision Mfg., Ltd. v. Ford Motor Co., 411 F.3d 1369, 1377 (Fed. Cir. 2005).

Preemption can be any of three types: explicit, field, or conflict preemption. Id. In Ultra-

Precision, the Federal Circuit explained that because federal patent law does not provide

explicit preemption and because Congress does not intend to occupy exclusively the field of

unjust enrichment law, the relevant issue is conflict preemption. Id. Conflict preemption

occurs when state law “stands as an obstacle to the accomplishment and execution of the

full purposes and objectives of Congress.” Id. at 1378 (quotations and citations omitted).




                                             5
              Case 2:18-cv-01765-NJ Filed 10/30/20 Page 5 of 7 Document 235
       Man Wah argues that it wishes to put Raffel and the Court on notice that there is a

potential conflict between Raffel’s misappropriation and unjust enrichment claims and

Raffel’s claims for Trademark Infringement/Dilution under the Lanham Act. (Man Wah

Resp. Br. at 14, Docket # 205.) Man Wah alleges that Raffel’s claims of common law

misappropriation and unjust enrichment rest on the exact same facts as its claim of Trade

Dress Infringement/Dilution under the Lanham Act. (Am. Sixteenth Affirm. Defense at ¶¶

277–78, Docket # 193.) Man Wah alleges that to the extent Raffel seeks additional common

law remedies on the basis of the same alleged facts as its Lanham Act claim, the remedies

are preempted. (Id. ¶ 278.) It argues that “states are free to enact laws where the protections

are different (and additional to) the protections of the Lanham Act [b]ut conflict does exist

where the state law does nothing more than piggyback on a finding of Lanham Act

trademark infringement and imposes additional damages or removes substantive

requirements . . . .” (Defs.’ Br. at 15.)

       The Seventh Circuit, however, has found that “the Lanham Act has not been

interpreted as a statute with broad preemptive reach,” JCW Invs., Inc. v. Novelty, Inc., 482

F.3d 910, 919 (7th Cir. 2007), and courts that have addressed the issue of preemption in

conjunction with the Lanham Act have generally found that “the Lanham Act preempts

only state laws that would provide less protection than the Lanham Act,” TrueNorth

Companies, L.C. v. TruNorth Warranty Plans of N. Am., LLC, 423 F. Supp. 3d 604, 620 (N.D.

Iowa 2019). “This means that if the state and federal law are equivalent, there is no

preemption issue.” TrueNorth Companies, L.C., 423 F. Supp. 3d at 621.

       Man Wah does not allege that the common law claims of misappropriation and

unjust enrichment provides less protection than the Lanham Act. Rather, Man Wah alleges




                                         6
          Case 2:18-cv-01765-NJ Filed 10/30/20 Page 6 of 7 Document 235
that Raffel is claiming more protections (and effectively double-dipping in damages) by

asserting both common law and Lanham Act claims. Federal law does not preempt state

law providing additional protections, but preempts state laws which directly conflict with its

provisions or purposes by permitting an erosion of rights. Id. (citing Storer Cable Commc’ns v.

City of Montgomery, Ala., 806 F. Supp. 1518, 1540 (M.D. Ala. 1992)). There is no authority,

as Man Wah claims, that the state’s relief must be different than the relief provided by the

Lanham Act to avoid preemption.

       For these reasons, I find that Man Wah’s Sixteenth Affirmative Defense is

insufficient on its face and will be stricken.

       NOW, THEREFORE, IT IS HEREBY ORDERED that Raffel’s Motion to

Dismiss and/or Strike (Docket # 198) is GRANTED IN PART AND DENIED IN PART.

Raffel’s Motion to Dismiss Man Wah’s Eleventh and Fourteenth Counterclaims is

DENIED. Raffel’s Motion to Strike Man Wah’s Sixteenth Affirmative Defense is

GRANTED.

       IT IS FURTHER ORDERED that Man Wah’s motion to seal (Docket # 204) and

Raffel’s motion to seal (Docket # 213) are GRANTED.



       Dated at Milwaukee, Wisconsin this 30th day of October, 2020.



                                                   BY THE COURT
                                                   BY



                                                   _____________________________
                                                   __________________________________
                                                                       ____
                                                   NANCY JOSEPH       H
                                                   United States Magistrate Judge



                                         7
          Case 2:18-cv-01765-NJ Filed 10/30/20 Page 7 of 7 Document 235
